Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 11/04/2021. Claims 1-15 are presently pending and are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0111713, filed on 09/09/2019.
Response to Amendment
The Amendment filed 11/04/2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 08/04/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, specifically, a mathematical concept, for example reciting “An apparatus for estimating a slope angle of a road, the apparatus comprising: a controller configured to estimate the slope angle of the road, based on a longitudinal slope angle of the road, which is calculated based on a Kinematic model, an effective weight corresponding to a control amount of a driver and a filter constant;” is directed to performing a mathematical calculation to merely output a figure for a slope of a road “and an output device configured to output the estimated slope angle of the road.”. Under step 2A, prong 2 the claim does not include additional elements that are sufficient to amount practical application because the recited controller for example is merely a generic element that links the mathematical calculation to a particular technological environment, and as such cannot be considered a practical application. Furthermore, the output device is considered to be insignificant extra-solution data outputting. PEPE 2106.05(g). Similarly, under step 2B, the controller would still be a general linking and insufficient to be considered significantly more than the mathematical concept. Furthermore, the court has found that the mere display of data does nothing to differentiate a process from its abstract idea. ELECTRIC POWER GROUP, LLC V. ALSTOM SA, 830 F. 3D 1350. Accordingly, the claim is not patent eligible. Claims 2-8 are also rejected under 35 USC 101 by virtue of their dependency on claim 1. None of the dependent claims include limitations that amount to significantly more than the recited mathematical calculation.
Claims 2-4, & 6-7 do not recite additional elements that amount to significantly more than the recited mathematical calculation, because the claims are insignificant extra solution activity, and data gathering steps. For example, the previous road slope, estimated present road slope angle, and lateral steering weight effective value merely determine the data that is used to update a present road slope, and do not perform any further functions. The recited formulas of claims 4 and 7 are merely directed to mathematical formulas. While the data is determined, it is not selected, transmitted, nor transformed by any steps of the method, nor used to implement a specific control of the vehicle. Accordingly, these additional elements do not 
Claims 5 & 8 do not recite additional elements that integrate the mathematical calculation into a practical application or are considered to be significantly more, because the claims generally link the exception to the mathematical calculation. For example, the APS value, a pressure value of a master cylinder, a steering angle of a vehicle, and/or a steering angular speed of the vehicle are merely generic terms to perform a calculation to determine the slope of a road. Further, the elements of claim 8 “a storage configured to store Cf, C, l, h, and m; a longitudinal speed sensor configured to measure a longitudinal speed (Vx) of the vehicle; 28 a steering angle sensor configured to measure the steering angle (Sf) of the vehicle; and a steering angular speed sensor configured to measure the steering angular speed (Sf) of the vehicle” are recited at a high-level of generality such that they amount no more than merely to apply the mathematical calculation using generic vehicle components. Accordingly, these additional elements do not integrate the mathematical calculation into a practical application because they do not impose any meaningful limits on practicing the mathematical calculation.
Claims 9-15 are also rejected under 35 U.S.C. 101 under the same rationale as claims 1-8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamey et. al. (U.S. Publication No. 2015/0183434).
Regarding claim 1
Adamey discloses “An apparatus for estimating a slope angle of a road, the apparatus comprising: a controller configured to estimate the slope angle of the road, based on a longitudinal slope angle of the road, which is calculated based on a Kinematic model, an effective weight corresponding to a control amount of a driver and a filter constant;” (See Adamey [0047] “At 412, method 400 determines the road grade from the rolling direction and a kinematic equation. The following equation describes the relationship between accelerometer based vehicle acceleration a, grade acceleration g sin .alpha., and wheel speed based acceleration s.sub.v{dot over (v)}:” & [0045] “At 408, method 400 determines a confidence of the vehicle direction estimate. In one example, method 400 applies an iterative Bayesian filter of the form:”).
Adamey discloses “and an output device configured to output the estimated slope angle of the road.” (See Adamey [0049] “At 414, method 400 outputs the road grade estimate and rolling direction to vehicle systems that utilizes road grade and rolling direction.”).
Regarding claim 2
Adamey discloses “The apparatus of claim 1, wherein the controller is configured to: estimate a road slope angle at a present time point using a road slope angle estimated at a previous time point and a road slope angle calculated at the present time point.” (See Adamey [0047] “The accelerometer and wheel speed signals may include noise during some conditions, and therefore, the grade estimate may be updated only in 
Regarding claim 3
Adamey discloses “The apparatus of claim 2, wherein the controller is configured to: estimate the road slope angle estimated at the previous time point, as the road slope angle at the present time point, when the effective weight is the minimum value;” (See Adamey [0048] “The group of measurements taken over a time window is lightly weighted when the variance is large. In this way, the grade estimate near zero vehicle speed where the variance is high may be continuously updated without creating large changes to the grade estimate.”).
Adamey discloses “and estimate the road slope angle at the present time point by reflecting the road slope angle estimated at the previous time point more than the road slope angle calculated at the present time point when the effective weight is not the minimum value.” (See Adamey [0047]-[0048] “The variance p.sub.t.sup.inst of the most recent time window t and that of the recent past window p.sub.t-1.sup.inst can be used with the correlation intersection to update the grade estimate as follows:

    PNG
    media_image1.png
    241
    288
    media_image1.png
    Greyscale
 
The latest grade update may be adjusted this way such that the mean of a group of measurements taken over a time window is heavily weighted when the variance over the same time window is small.”).
Regarding claim 5
Adamey discloses “The apparatus of claim 1, wherein the control amount of the driver includes: at least one of an Accel Peal Sensor (APS) value, a pressure value of a master cylinder, a steering angle of a vehicle, and/or a steering angular speed of the vehicle.” (See Adamey [0019] “Controller 12 is shown receiving various signals from sensors coupled to engine 10, in addition to those signals previously discussed, including: engine coolant temperature (ECT) from temperature sensor 112 coupled to cooling sleeve 114; a position sensor 134 coupled to an accelerator pedal 130 for sensing force applied by driver 132;”). Generic linking 
Regarding claim 9
Adamey discloses “A method for estimating a slope angle of a road, the method comprising: estimating the slope angle of the road, based on a longitudinal slope angle of the road, which is calculated based on a Kinematic model, an effective weight corresponding to a control amount of a driver and a filter constant;” (See Adamey [0047] “At 412, method 400 determines the road grade from the rolling direction and a kinematic equation. The following equation describes the relationship between accelerometer based vehicle acceleration a, grade acceleration g sin .alpha., and wheel speed based acceleration s.sub.v{dot over (v)}:” & [0045] “At 408, method 400 determines a confidence of the vehicle direction estimate. In one example, method 400 applies an iterative Bayesian filter of the form:”).
Adamey discloses “and outputting the estimated slope angle of the road.” (See Adamey [0049] “At 414, method 400 outputs the road grade estimate and rolling direction to vehicle systems that utilizes road grade and rolling direction.”).
Regarding claim 10
Adamey discloses “The method of claim 9, wherein the estimating of the slope angle of the road includes: estimating a road slope angle at a present time point using a road slope angle estimated at a previous time point and a road slope angle calculated at the present time point.” (See Adamey [0047] “The accelerometer and wheel speed signals may include noise during some conditions, and therefore, the grade estimate may be updated only in an amount proportionate to the quality of the instantaneous data. The measurement may be inversely weighted by its variance to update a recent past grade estimate.”).
Regarding claim 11
Adamey discloses “The method of claim 10, wherein the estimating of the road slope angle at the present time point includes: estimating the road slope angle estimated at the previous time point, as the road slope angle at the present time point, when the effective weight is the minimum value,” (See Adamey [0048] “The group of measurements taken over a time window is lightly weighted when the variance is large. In this way, the grade estimate near zero vehicle speed where the variance is high may be continuously updated without creating large changes to the grade estimate.”).
Adamey discloses “and estimating the road slope angle at the present time point by reflecting the road slope angle estimated at the previous time point more than the road slope angle calculated at the present time point when the effective weight is not the minimum value.” (See Adamey [0047]-[0048] “The variance p.sub.t.sup.inst of the most recent time window t and that of the recent past window p.sub.t-1.sup.inst can be used with the correlation intersection to update the grade estimate as follows:

    PNG
    media_image1.png
    241
    288
    media_image1.png
    Greyscale
 
The latest grade update may be adjusted this way such that the mean of a group of measurements taken over a time window is heavily weighted when the variance over the same time window is small.”).
Regarding claim 13
Adamey discloses “The method of claim 9, wherein the control amount of the driver includes: at least one of an Accel Pedal Sensor (APS) value, a pressure value of a master cylinder, a steering angle of a vehicle, and/or a steering angular speed of the vehicle.” (See Adamey [0019] “Controller 12 is shown receiving various signals from sensors coupled to engine 10, in addition to those signals previously discussed, including: engine coolant temperature (ECT) from temperature sensor 112 coupled to cooling sleeve 114; a position sensor 134 coupled to an accelerator pedal 130 for sensing force applied by driver 132;”).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 4
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 35 USC 101 rejection in independent form, including all of the limitations of the base claim and any intervening claims.
 The specific limitation “The apparatus of claim 3, wherein the controller is configured to: estimate the road slope angle at the present time point based on following Equation A Θslope,n = (1-K)Θslope,n-1 + KΘslope” overcomes the prior art of record and renders the claim in a manner which is specific enough to overcome methodologies disclosed in the prior art of record. The claim specifically overcomes the prior art of record, because of the disclosed method of estimating a road slope angle with the claimed equation appears to be new. The prior art for example, discloses estimating a road slope with kinematic equations, however the prior art of record fails to disclose the claimed equation. The subject matter of the claimed invention is therefore allowable.
Regarding claim 6
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 35 USC 101 rejection in independent form, including all of the limitations of the base claim and any intervening claims.
The specific limitation “The apparatus of claim 5, wherein the controller is configured to: calculate, as an effective value, the minimum value among a lateral steering weight based on the steering angle and the steering angular speed of the vehicle” overcomes the prior art of record and renders the claim in a manner to overcome methodologies disclosed in the prior art of record. The claim specifically overcomes the prior art of record, because the inclusion of a “minimum value” of a weight associated with some variation of a lateral steering angle and yaw rate. The prior art for example, discloses weighting vehicle state measurements (or “control amounts”) for estimating a road slope angle, “filtering” as a form of feedback control, however the prior art of record fails to disclose a minimum value of a lateral steering weight. The subject matter of the claimed invention is therefore allowable.
Claims 7-8 are dependent of claim 6, and therefore are allowable subject matter.
Claims 12, 14-15 are allowable subject matter for similar reasons as claims 4, & 6-8.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Regarding applicants remarks filed with respect to 101 rejection of claims 1 and 9

    PNG
    media_image2.png
    69
    461
    media_image2.png
    Greyscale
With respect arguments that the independent claims are not directed to a mathematical concept, estimating a slope angle with a kinematic model and gathered data is a mathematical concept. Further, See [0013] “Further, the controller may estimate the road slope angle at the present time point based on following Equation A, Equation A Θslope,n = (1-K)Θslope,n-1 + KΘslope” or [0054] “First, the slope angle calculation part 31 may calculate the slope angle of the road based on the Kinematic model.” or [0061] “As illustrated in FIG. 2A, a vertical axis represents a lateral steering weight and a horizontal axis represents a lateral factor (Lfactor) . In this case, the weight calculating part 32 may calculate the lateral factor (Lfactor) based on following Equation 2.                  .” Each disclosing the independent claims with mathematical concepts. 
The additional element of merely outputting the estimated slope angle is not integrated, because it involves no active control step. That is, the data output after performing the calculation performs no function to actively control the vehicle. 
To integrate the abstract idea into a practical application under step 2A prong 2, and overcome the 101 rejection, the applicant may amend the independent claims to incorporate a control step. 




Step
Analysis
2A - Prong 1: Judicial Exception
Recited?
Yes. The claims recite the limitation of “a controller configured to estimate the slope angle of the road, based on a longitudinal slope angle of the road, which is calculated based on a Kinematic model, an effective weight corresponding to a control amount of a driver and a filter constant;.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic vehicle components. That is, other than reciting “controller” nothing in the claim element precludes the step from practically being performed as a mathematical concept. For example, but for the “a controller configured to” language, the claim encompasses the manually calculating a slope angle based upon a kinematic model, a filter constant, and a weighting factor. The mere nominal recitation of a generic vehicle controller does not take the claim limitation out of the mathematical concept grouping. Thus, the claim recites a mathematical concept.
2A - Prong 2: Integrated into a
Practical Application?
No. The claims do not integrate the exception into a practical application, because the claims do not contain additional elements outside of the recited controller provided in such a generic matter that it merely links the claims to a particular technological environment and imposes no other meaningful limitations on the claims, and the output device directed to post solution activity, in particular insignificant extra-solution data outputting, merely displaying the solution of the mathematical concept and imposing no other meaningful limitations on the claim. 
To isolate the issue of equations from equations in claims judged to be eligible as “significantly more” in the step 2B of the Alice/Mayo analysis, it is assumed that the equations operate on information input, e.g., information previously collected or stored; and, produce information output, e.g., the value(s) for some physical property that are not used to control a machine or transform a substance or article of manufacture or treat a patient.


Regarding applicants remarks filed with respect to 102 rejection of claims 1 and 9 
Adamey discloses, as written, “An apparatus for estimating a slope angle of a road, the apparatus comprising: a controller configured to estimate the slope angle of the road, based on a longitudinal slope angle of the road, which is calculated based on a Kinematic model, an effective weight corresponding to a control amount of a driver and a filter constant;” At least see Adamey [0047] disclosing at least “a longitudinal slope angle of the road, which is calculated based on a Kinematic model, an effective weight corresponding to a control amount of a driver”, [0047]“At 412, method 400 determines the road grade from the rolling direction and a kinematic equation.” At least consider Adamey [0030] “At time T1, the vehicle begins to accelerate in a forward direction in response to driver demand torque (not shown) or a force of gravity while the vehicle is pointed down hill. The vehicle velocity according to the method of FIG. 4 (e.g., 302) is increasing in a forward direction.” corresponding to figs. 3 & 4. Adamey discloses that the rolling direction of the vehicle may be directly correlated with the drivers accelerator pedal input for a demand torque, as per [0015] of the claimed invention a driver control amount “In addition, the control amount of the driver may include at least one of an Accel Peal Sensor (APS) value, a pressure value of a master cylinder, a steering angle of a vehicle, and/or a steering angular speed of the vehicle.”. 
Applicant notes that the Bayesian filter disclosed by Adamey corresponds to a rolling direction, with a confidence level scaled in proportion to a correlation between the accelerometer and wheel speed accelerations. Adamey [0045] “The Bayesian filter is a way to judge confidence in a rolling direction over a period of time which corresponds to a rolling distance. The confidence level may increase or decrease depending on the correlation between the accelerometer based vehicle acceleration and the wheel speed sensor acceleration.” Examiner therefore interprets the filtered confidence level corresponding to a control amount of a driver and a filter constant;” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et. al. (U.S. Publication No. 2014/0358397) discloses estimating a road slope with a Kalman filter and operational state, corresponding to a driver control amount, such as braking pressure or accelerator pedal position.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/               Examiner, Art Unit 3664                                                                                                                                                                                         

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664